Citation Nr: 0835324	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  07-01 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability as secondary to service-connected Achilles 
tendinitis of the left ankle and plantar fasciitis of the 
left foot.  

2.  Entitlement to service connection for a right hip 
disability as secondary to service-connected Achilles 
tendinitis of the left ankle and plantar fasciitis of the 
left foot.  

3.  Entitlement to an initial compensable rating for Achilles 
tendinitis of the left ankle.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to December 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
Achilles tendinitis of the left ankle and assigned a non-
compensable rating effective December 2005.  Also on appeal 
is an October 2006 rating decision which denied service 
connection for right knee and right hip disabilities.  The 
veteran has limited her appeal to secondary service 
connection, as indicated on the front page of this decision.  


FINDINGS OF FACT

1.  A right knee disability is not due to disease or injury 
during service and is not etiologically related to service-
connected Achilles tendinitis of the left ankle and plantar 
fasciitis of the left foot.

2.  A right hip disability is not due to disease or injury 
during service and is not etiologically related to service-
connected Achilles tendinitis of the left ankle and plantar 
fasciitis of the left foot.

3.  The veteran's left ankle disability causes painful and 
moderate limitation of motion on dorsiflexion; it does not 
cause marked limitation of motion or marked functional 
impairment.



CONCLUSIONS OF LAW

1.  A right knee disability is not proximately due to, the 
result of, or aggravated by the service-connected Achilles 
tendinitis of the left ankle and plantar fasciitis of the 
left foot disability.  38 U.S.C.A. § 1101 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.310(a) (2006).  

2.  A right hip disability is not proximately due to, the 
result of, or aggravated by the service-connected Achilles 
tendinitis of the left ankle and plantar fasciitis of the 
left foot disability.  38 U.S.C.A. § 1101 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.310(a) (2006).  

3.  The criteria for a 10 percent rating for Achilles 
tendinitis of the left ankle are met.   38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.51, 4.71a, Part 4, Diagnostic Code 5024-5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

With regard to the service connection claims, prior to the 
initial adjudication of the claimant's claim, a letter dated 
in June 2006 fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  The VCAA 
letter told the claimant to provide any relevant evidence in 
the claimant's possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  ).  In 
particular, the VCAA notification: (1) informed the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; and (3) informed the claimant about the 
information and evidence that the claimant is expected to 
provide.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Mayfield III).  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's pertinent medical records 
have been obtained, to the extent available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.

The Board also finds that a VA examination is not necessary, 
as the standards of the recent decision of the Court in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been 
met.  Under McLendon, VA must provide a medical examination 
in a service connection claim when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Id at 81. 

In this case, there is no indication that the claimed right 
knee and hip disabilities  may be associated with another 
service-connected disability.  Rather, the competent evidence 
indicates that they are related to a work injury.  In light 
of these findings, the third prong of McLendon has not been 
met.  Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In addition, the veteran is challenging the initial 
evaluation assigned following the grant of service connection 
for a left ankle disability.  In Dingess, the Court held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  In this case, the December 2005 VCAA notice that 
was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial non-compensable disability rating 
and is presumed to be seeking the maximum benefits available 
under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A 
and 7105(d), the RO properly issued an SOC which contained, 
in pertinent part, the pertinent criteria for establishing a 
higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA 
complied with the procedural statutory requirements of 
38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also 
Dingess/Hartman.  The claimant was allowed a meaningful 
opportunity to participate in the adjudication of the claims.  
Thus, even though the initial VCAA notice did not address a 
higher rating, subsequent documentation addressed this 
matter; there is no prejudice to the claimant.  See Overton.

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  

The claimant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The claimant was 
also afforded a VA examination in April 2006.  38 C.F.R. 
§ 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the service-connected left ankle 
disability since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The VA examination report is thorough and 
supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision.  The records satisfy 38 C.F.R. § 3.326.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Secondary Service Connection

The veteran is service-connected for Achilles tendinitis of 
the left ankle and plantar fasciitis of the left foot.  The 
left ankle has been rated as non-compensable.  The left foot 
has been rated as 10 percent disabling.  The veteran contends 
that she has right knee and right hip disabilities due to her 
left ankle and foot disabilities.  She maintains that those 
right knee and hip disabilities are the result of her having 
to walk with an altered gait.  In addition, she maintains 
that she suffered a fall, and it was due to her left foot 
falling asleep, caused by her service-connected disabilities.

The veteran can attest to factual matters of which she had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, her statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the veteran is competent 
to report what comes to her through her senses, she does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve a simple medical assessment.  See 
Jandreau; see also Woehlaert.  The veteran is competent to 
state that she walks differently due to her left foot/ankle 
disabilities, but she is not competent to provide more than 
simple medical observations.  She is not competent to provide 
a complex medical opinion regarding the etiology of the 
claimed disability.  See Barr.  Thus, the veteran's lay 
assertions are not competent or sufficient.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110; 1131 (West 2001); 38 C.F.R. §§ 3.303, 
3.304 (2007).

Further, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  A claim 
for secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
There must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Court's decision in Allen, which, as noted 
above, addressed the subject of the granting of service 
connection for the aggravation of a nonservice-connected 
condition by a service-connected condition.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The existing provision at 
38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the 
revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. Part 4) and determine the extent 
of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level.

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b) (2007)).

Although it was expected that the intended effect of the 
amendment was to conform VA regulations to the Allen 
decision, the regulatory amendment effectively resulted in a 
change in the law.  While the overall intention of the 
amendment to 38 C.F.R. § 3.310(b) was to implement the Allen 
decision, the amended 38 C.F.R. § 3.310(b) clearly institutes 
additional evidentiary requirements that must be satisfied 
before aggravation may be conceded and service connection 
granted.  In addressing the imposition of this new 
evidentiary requirement, the regulatory comments cite to 
38 U.S.C. § 501 as the supporting authority, and not Allen.  
See 71 Fed. Reg. 52,744-45 (Sept. 7, 2006).

A review of the regulatory comments make clear that, 
ultimately, it is the veteran's responsibility to support his 
or her claim by providing evidence of the baseline level of 
severity, and that it is not enough merely that an examiner 
concludes that there is "aggravation."  See 71 Fed. Reg. 
52,745 (Sept. 7, 2006).  

In sum, 38 C.F.R. § 3.310(b) appears to place substantive 
evidentiary restrictions on a veteran before aggravation may 
be conceded, and these restrictions appear to have no basis 
in the Allen decision itself.  

However, in this case, the veteran's claim was filed prior to 
the effective date of the revised regulation (October 10, 
2006).  As such, the Board finds that the prior version of 
the regulation is more advantageous to the veteran and should 
be applied.  When a regulation changes and the former version 
is more favorable, VA can apply the earlier version of the 
regulation for the period prior to, and after, the effective 
date of the change.  See generally, Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003.  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin.  

The record reflects that, according to private medical 
records, in May 2000, the veteran initially experienced right 
knee discomfort.  She reported that she had been at an awards 
ceremony and had jumped up quickly and possibly twisted her 
right knee.  She noted an inservice skydiving incident when 
she injured Achilles tendon which she believed was on the 
right, but did not recall any problems with her knees prior 
to this May 2000 incident.  It was thought that she had a 
probably medial meniscal tear.  The veteran underwent a 
magnetic resonance imaging (MRI) of the right knee which 
revealed moderate joint effusion with no evidence of meniscal 
or ligamentous abnormality.  An MRI of the right hip was 
normal.  

The veteran was seen again in June 2000.  it was noted that 
the MRI and x-rays of the right hip were normal.  The 
assessment was internal derangement of the knee.  Thereafter, 
she underwent arthroscopy of the right knee which revealed a 
medial femoral chondral fracture.  

Thereafter, in September 2000, the veteran was at work and 
was going up stairs when she fell and banged her right knee 
and injured her right hip  She also complained of pain 
radiating to her right foot.  The physician felt that she 
contused her medial right knee.  He also felt that she had a 
disc bulge which was causing sciatica.  An MRI of the low 
back revealed an L5-S1 disc bulge.  The right hip was normal.  
The veteran reported that she was having pain in her right 
hip which radiated down to her leg, ankle, and foot, which 
caused numbness and tingling.  The impression was piriformis 
syndrome.  In November 2000, it was noted that her current 
complaints began when she suffered the fall.  

There is no competent evidence establishing that the veteran 
has right knee and right hip disabilities which are 
etiologically related in any way to her service-connected 
left foot and ankle disabilities.  Although the veteran 
claims that her left foot fell asleep, causing her to fall, 
the record contradicts her assertion.  The record shows that 
she twisted her right knee in May 2000.  There was no 
complaint by her regarding her left foot or ankle at that 
time nor did any physician mention the left foot or ankle.  
Thereafter, she fell at work while negotiating stairs.  There 
was no mention of her left foot "falling asleep" or of any 
left foot or ankle problems being connected to that fall.  
Rather, the evidence shows that following the fall, the 
veteran had further problems with her right knee as well as 
problems with her right hip and back.  She also experienced 
sciatica, associated with a  bulging disc in her back and 
also causing piriformis syndrome.  The pain and numbness is 
on the right side, not the left.  Thus, the record 
establishes that the veteran has right knee and right hip 
problems due to a right knee twist injury and a fall which 
injured the right knee and right hip.  She also has disc 
problems in her spine which caused sciatica down the right 
side.  There is no competent evidence, whatsoever, which 
shows that her service-connected left foot and left ankle 
disabilities played any role in her right knee and right hip 
injuries and resultant disabilities either as a direct cause 
or on the basis of aggravation.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claims of secondary service connection for right 
knee and right hip disabilities and those claims are denied.


Rating

The veteran is service-connected for Achilles tendinitis of 
the left ankle which is rated as non-compensable under 
Diagnostic Code 5024-5271.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007).  In this case, there has not been a material 
change in the disability level and a uniform rating is 
warranted.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Under Diagnostic Code 5024, tenosynovitis is rated on 
limitation of motion of the affected parts.  38 C.F.R. § 
4.71a, DC 5024. Diagnostic Code 5271 evaluates the ankle 
disability based on limitation of motion. Moderate limitation 
of motion of the ankle warrants a 10 percent evaluation.  A 
20 percent evaluation requires marked limitation of motion.  
38 C.F.R. Part 4, Code 5271.  Normal range of motion of an 
ankle is considered to be 20 degrees of dorsiflexion and 45 
degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

The veteran underwent a VA examination of the left ankle in 
April 2006.  The claims file was reviewed.  The veteran 
related that she had daily pain in the left ankle that was a 
three in severity on a scale of zero to 10, with 10 being 
worse.  She also reported chronic weakness, morning 
stiffness, recurrent swelling, fatigability, and a lack of 
endurance.  She denied having heat, redness, and instability.  
She reported having weekly flare-ups during which pain was 
increased to 9/10 and which lasted two to three hours.  These 
episodes were precipitated by increased standing, walking, or 
climbing stairs.  There was alleviation with rest, pain 
medication, ice compresses, and non-weight bearing 
activities.  She related that she would have an increase in 
limping and problems walking during a flare-up.  She also 
related that she used a cane when there was snow and ice on 
the ground to enhance her balance.  She did not participate 
in sports or regular exercise due to pain.  Physical 
examination revealed that she had a left antalgic gait.  Her 
posture was upright.  There was no uneven shoe wear, but the 
running shoes appeared to be new.  The skin was warm, dry and 
intact.  Posterior-tibial pulse was positive.  There was no 
tenderness with palpation of the Achilles tendon or the ankle 
joint.  Dorsiflexion was zero to 10 degrees (normal range was 
zero to 20 degrees); plantar flexion was zero to 45 degrees, 
which was normal.  The veteran was unable to perform passive 
range of motion at the end point of active range of motion 
due to pain.  There was no varus or valgus angulation of the 
os calcis in relation to the tibia/fibula long axis.  X-rays 
of the ankle were normal.  The diagnosis was left Achilles 
tendonitis.  

The competent medical evidence shows that the veteran's 
dorsiflexion is limited to 50 percent of normal.  She also 
has pain on motion.  Her plantar flexion was normal.  The 
veteran is competent to report pain.  Pain was demonstrated 
on the range of motion exercises.  

The Board finds that based on the limited and painful motion 
on dorsiflexion, the veteran's complaints regarding the 
DeLuca criteria, and the veteran's reports of flare-ups, the 
Board finds that the veteran has moderate limitation of 
motion warranting a 10 percent rating.  However, there is no 
evidence of functional impairment of more than a moderate 
degree.  As noted, plantar flexion is normal and no other 
positive findings were shown on the examination.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the evidence supports a higher rating of 10 percent for 
Achilles tendinitis of the left ankle.  

In cases that are exceptional, such that the standards of the 
rating schedule appear to be inadequate to evaluate a 
disability, an extraschedular rating may be considered.  38 
C.F.R. § 3.321(b)(1).  Extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment, or frequent 
periods of hospitalization, that makes it impractical to 
apply the regular standards of the rating schedule.  The 
Board does not have the authority to assign, in the first 
instance, higher ratings on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1).  When an extraschedular rating may be 
warranted, the Board must refer the case to designated VA 
officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).

In this case, the manifestations and effects of the veteran's 
left ankle disability do not necessitate referral of the 
rating of that disability to designated VA officials for 
consideration of an extraschedular rating.  The veteran has 
not had frequent hospitalizations for her left ankle 
disability.  The evidence does not indicate that the effects 
of her left ankle disability on her work capacity rise to the 
level of marked interference with employment or are beyond 
the industrial impairment expected with the assigned 
schedular rating.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the veteran has not shown 
in this case is that the service-connected disability's 
manifestations have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.


ORDER

Service connection for a right knee disability as secondary 
to service-connected Achilles tendinitis of the left ankle 
and plantar fasciitis of the left foot is denied.  

Service connection for a right hip disability as secondary to 
service-connected Achilles tendinitis of the left ankle and 
plantar fasciitis of the left foot is denied.

Entitlement to a 10 percent rating for Achilles tendinitis of 
the left ankle is granted, subject to the law and regulations 
governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


